Case 8:21-bk-10525-ES       Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21   Desc
                             Main Document    Page 1 of 14


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12
      In re:                                      Case No.: 8:21-bk-10525-ES
 13

 14   THE SOURCE HOTEL, LLC, a                    Chapter 11
      California limited liability company,
 15                                               DEBTOR’S SECOND CHAPTER 11
               Debtor and Debtor in Possession.   STATUS REPORT
 16
                                                  Status Conference:
 17                                               Date:     August 12, 2021
 18                                               Time:     10:30 a.m.
                                                  Place:    ZoomGov
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                  1
Case 8:21-bk-10525-ES       Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21               Desc
                             Main Document    Page 2 of 14


  1           TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

  2   JUDGE, THE UNITED STATES TRUSTEE, ALL SECURED CREDITORS, TWENTY

  3   LARGEST        UNSECURED         CREDITORS,          AND    ALL    PARTIES       WHO      HAVE

  4   REQUESTED SPECIAL NOTICE IN THIS CASE:

  5           The Source Hotel, LLC, a California limited liability company and the chapter 11 debtor

  6   and debtor-in-possession herein (the “Debtor”), hereby files this updated status report (the

  7   “Status Report”) in advance of the continued Chapter 11 status conference scheduled on August

  8   12, 2021.

  9           The Debtor filed a voluntary petition for relief under Chapter 11 of 11 U.S.C. §§ 101 et

 10   seq. (the “Bankruptcy Code”) on February 26, 2021 (the “Petition Date”).           The Debtor is

 11   continuing to manage its financial affairs and operate its bankruptcy estate as a debtor-in-
 12   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 13           Since at least 2014, Debtor has been developing a full-service, seven-story hotel with 178
 14   rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”), which
 15   upon completion will include conference rooms, an executive lounge, fitness center, restaurant,
 16   bars, and cleaning services. The Debtor does not own the real property on which the Hotel is
 17   being constructed, but is a lessee pursuant to a 99-year ground lease for such real property (the
 18   “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.
 19                                                   I.
 20          ISSUES WHICH WILL NEED TO BE ADDRESSED IN THE DEBTOR’S CASE

 21                              TO SUCCESSFULLY REORGANIZE1

 22           There are a number of contested matters pending in the Debtor’s bankruptcy case, as

 23   described below.

 24

 25
         1
            In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that the
 26   Court take judicial notice of the Declaration of Donald Chae filed in support of (and annexed to)
 27   that certain Debtor’s Chapter 11 Status Report filed by the Debtor on April 22, 2021 [Doc. No.
      93], which provides detailed information regarding the Debtor’s business and financial affairs,
 28   and the events which led to the Debtor’s bankruptcy filing.



                                                      2
Case 8:21-bk-10525-ES        Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21              Desc
                              Main Document    Page 3 of 14


  1           A.      SARE Motion and Appeal.

  2           On March 25, 2021, Shady Bird filed that certain Motion Of Shady Bird Lending, LLC

  3   For Order Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant To 11

  4   U.S.C. §§ 101(51B) And 362(d)(3) [Doc. No. 49] (the “SARE Motion”), pursuant to which

  5   Shady Bird sought the entry of a Court order designating the Debtor’s chapter 11 bankruptcy

  6   case as a “single asset real estate” case pursuant to 11 U.S.C. §§ 101(51B) and 362(d)(3). On

  7   April 1, 2021, the Debtor filed its opposition to the SARE Motion [Doc. No. 64] and, on April 8,

  8   2021, Shady Bird filed its reply to the Debtor’s opposition to the SARE Motion [Doc. No. 73].

  9           At the hearing on the SARE Motion held on April 15, 2021, the Court denied the SARE

 10   Motion. The Court entered a written order denying the SARE Motion on April 28, 2021 [Doc.

 11   No. 97] (the “SARE Order”). Accordingly, the Debtor’s bankruptcy case is not deemed to be a

 12   “single asset real estate” case.
 13           On April 28, 2021, Shady Bird filed a notice of appeal of the SARE Order [Doc. No.
 14   104], thereby initiating an appeal (the “SARE Appeal”) before the Bankruptcy Appellate Panel
 15   for the Ninth Circuit Court of Appeals (“BAP”). On May 3, 2021, the Debtor filed a statement
 16   electing to have the SARE Appeal heard by the United States District Court for the Central
 17   District of California (the “District Court”) instead of the BAP. Thereafter, the SARE Appeal
 18   was transferred to the District Court and bears the case number 8:21-cv-00824-FLA.
 19           On May 7, 2021, Shady Bird filed a motion seeking to expedite the SARE Appeal in the
 20   District Court. On June 24, 2021, the District Court entered an order denying Shady Bird’s

 21   motion to expedite the SARE Appeal.

 22           On June 25, 2021, Shady Bird filed its opening brief in the SARE Appeal. The Debtor

 23   filed its answering brief in the SARE Appeal on July 26, 2021.

 24           B.      Receiver Motion.

 25           Prior to the Petition Date, Shady Bird sought an order appointing a receiver and other

 26   related relief before the Superior Court of California, County of Orange, Central Justice Center

 27   (“Superior Court”). On February 17, 2021, the Superior Court entered an order appointing

 28



                                                     3
Case 8:21-bk-10525-ES       Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21               Desc
                             Main Document    Page 4 of 14


  1   Bellann R. Raile as Receiver to, among other things, take possession of the Hotel and all goods,

  2   furniture, fixtures, and equipment attached and/or related to the Hotel.

  3          On March 25, 2021, Shady Bird filed that certain Motion Of Shady Bird Lending, LLC

  4   For Order Excusing State Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543

  5   [Doc. No. 51] (the “Receiver Motion”), pursuant to which Shady Bird sought the entry of a

  6   Court order excusing the Receiver from complying with the requirements of 11 U.S.C. § 543,

  7   specifically, the requirement to deliver to the Debtor all property belonging to the Debtor over

  8   which the Receiver currently has possession, custody or control. On April 1, 2021, the Debtor

  9   filed its opposition to the Receiver Motion [Doc. No. 65] and, on April 8, 2021, Shady Bird filed

 10   its reply to the Debtor’s opposition to the Receiver Motion [Doc. No. 72].

 11          At the hearing on the Receiver Motion held on April 15, 2021, the Court continued the

 12   hearing on the Receiver Motion to June 3, 2021 at 2:00 p.m. and granted the Receiver Motion on

 13   an interim basis to permit the Receiver to make certain repairs and perform certain work on the

 14   Hotel with funds “gifted” to the Debtor’s estate by Shady Bird up to $200,000 (the “Gifted

 15   Advances”). The Court entered a written order granting the Receiver Motion on an interim basis
 16   on April 28, 2021 [Doc. No. 99] (the “First Receiver Order”).
 17          As discussed in detail below, the Court entered a written order granting the Receiver
 18   Motion on a further interim basis on July 1, 2021 [Doc. No. 180] (the “Second Receiver Order”).
 19          C.      RFS Motion.
 20          On April 1, 2021, Shady Bird filed that certain Notice Of Motion And Motion For Relief

 21   From The Automatic Stay Under 11 U.S.C. § 363 (Real Property) [Doc. No. 62] (the “RFS

 22   Motion”), pursuant to which Shady Bird seeks relief from the automatic stay so that it may

 23   foreclose on the Hotel. On April 8, 2021, the Debtor filed its opposition to the RFS Motion

 24   [Doc. No. 74] and, on April 15, 2021, Shady Bird filed its reply to the Debtor’s opposition to the

 25   RFS Motion [Doc. No. 81].

 26          At the hearing on the RFS Motion held on April 22, 2021, the Court continued the

 27   hearing on the RFS Motion to June 3, 2021 at 2:00 p.m., to be held concurrently with the hearing

 28



                                                       4
Case 8:21-bk-10525-ES       Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21               Desc
                             Main Document    Page 5 of 14


  1   on the Receiver Motion.

  2          On May 20, 2021, Shady Bird filed its supplemental brief in support of the Receiver

  3   Motion and the RFS Motion [Doc. No. 135] (the “Shady Bird’s Supp Brief”). The Receiver also

  4   filed a supplemental brief in support of the Receiver Motion [Doc. No. 136] on May 20, 2021.

  5   That same day, the Debtor filed its supplemental brief in opposition to the Receiver Motion and

  6   the RFS Motion and certain declarations in support thereof [Doc. Nos. 130, 131, 132] (the

  7   “Debtor’s Supp Brief”). On May 27, 2021, Shady Bird filed its reply to the Debtor’s Supp Brief

  8   [Doc. No. 146], and the Debtor filed its response to Shady Bird’s Supp Brief [Doc. No. 149].

  9          At the request of Shady Bird at the hearings on the Receiver Motion and the RFS Motion

 10   held on June 3, 2021, the Court continued both hearings to June 10, 2021. Thereafter, at the joint

 11   request of the Debtor and Shady Bird, the Court continued both hearings to June 17, 2021.

 12          At the hearings on the Receiver Motion and the RFS Motion held on June 17, 2021, the

 13   Court granted the Receiver Motion on a further interim basis through September 30, 2021, and

 14   further continued both hearings to September 30, 2021, with any supplemental briefs due on

 15   September 9, 2021, any oppositions to any supplemental briefs due on September 16, 2021, and

 16   any replies to any oppositions to any supplemental briefs due on September 23, 2021. As noted

 17   above, the Court entered a written order granting the Receiver Motion on a further interim basis

 18   on July 1, 2021 [Doc. No. 180] (the “Second Receiver Order”).

 19          D.      Broker Employment Application.
 20          On June 2, 2021, the Debtor filed an application seeking to employ NAI Capital

 21   Commercial, Inc. (“NAI”) as its real estate broker to market and sell the Hotel [Doc. No. 151] (the

 22   “NAI Application”). On June 15, 2021, Shady Bird filed an objection to the NAI Application

 23   [Doc. No. 162] and, on June 24, 2021, the Debtor filed its reply to Shady Bird’s objection to the

 24   NAI Application [Doc. No. 173].

 25          At the hearing on the NAI Application held on July 1, 2021, the Court overruled the

 26   objection to the NAI Application filed by Shady Bird, and approved the NAI Application in its

 27   entirety. The Court entered a written order approving the NAI Application on July 2, 2021 [Doc.

 28



                                                      5
Case 8:21-bk-10525-ES          Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21             Desc
                                Main Document    Page 6 of 14


  1   No. 182].

  2          Shortly after the filing of the NAI Application, the Debtor and NAI Capital began an

  3   active marketing and sale process for the Hotel, which process is still ongoing. The Debtor

  4   anticipates filing a motion for Court approval of bidding procedures related to the sale process

  5   for the Hotel shortly.

  6          E.      Global Settlement with Shady Bird and Guarantors.

  7          Over a period of many weeks, the Debtor, Shady Bird, and the guarantors of the Debtor’s

  8   loan with Shady Bird, Donald Chae and Min Chae (the “Guarantors”) engaged in extensive

  9   settlement discussions in an effort to reach a consensual resolution of their various disputes. Such

 10   discussions have been fruitful and have resulted in the settlement described in the that certain

 11   Stipulation For Relief From The Automatic Stay And Ancillary Relief (together with the related

 12   agreements attached thereto, the “RFS Stipulation”), a true and correct copy of which was filed

 13   with the Court on July 19, 2021 as Docket Number 188.
 14          The RFS Stipulation provides for the consensual resolution of the RFS Motion, the
 15   Receiver Motion, and the pending state court action by Shady Bird against the Guarantors (the
 16   “Guarantor Action”), in accordance with the terms and conditions set forth in the RFS Stipulation,
 17   and provides for a consensual marketing and sale process for the Hotel.
 18          On July 22, 2021, the Debtor filed a motion, pursuant to Rule 9019 of the Federal Rules of
 19   Bankruptcy Procedure, seeking Court approval of the compromises set forth in the RFS Stipulation
 20   and the related agreements attached thereto [Doc. No. 190] (the “Rule 9019 Motion”). The hearing

 21   on the Rule 9019 Motion is set for August 12, 2021 at 10:30 a.m., to be held concurrently with the

 22   continued Chapter 11 status conference in the Debtor’s bankruptcy case.

 23                                                   II.

 24            POST-PETITION ADMINISTRATION AND CASH COLLATERAL USE

 25          On March 12, 2021, the Debtor filed the Debtor’s Notice Of Motion And Motion For

 26   Entry Of An Order: (A) Requiring Turnover Of Estate Cash By Evertrust Bank; (B) Authorizing

 27   Debtor To Use Cash Collateral; And (C) Authorizing Debtor To Obtain Post-Petition Financing

 28



                                                       6
Case 8:21-bk-10525-ES       Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21              Desc
                             Main Document    Page 7 of 14


  1   From M+D Properties On An Unsecured Basis [Doc. No. 21] (the “CC/Financing Motion”).

  2   Pursuant to the CC/Financing Motion, the Debtor sought the entry of a Court order (i) requiring

  3   Evertrust Bank to turn over and deliver to the Debtor cash held in the Debtor’s pre-petition bank

  4   accounts at Evertrust Bank; (ii) authorizing the Debtor to use cash collateral in accordance with

  5   the Debtor’s proposed 13-week operating budget (the “Initial Budget”); and (iii) authorizing the

  6   Debtor to obtain post-petition unsecured financing up to $100,000 (the “DIP Loan”) from the

  7   Debtor’s manager, M+D Properties. The Initial Budget provided for the payment of expenses

  8   critical to the maintenance and preservation of the Hotel, including insurance premiums, utility

  9   expenses, post-petition utility deposits, and real property taxes.

 10          On March 23, 2021, the Court entered an order granting the CC/Financing Motion on an

 11   interim basis, pending a final hearing scheduled on May 6, 2021, subject to certain minor

 12   modifications agreed to by the Debtor and set forth in such order [Doc. No. 46] (the “Interim

 13   Order”). On May 12, 2021, the Court entered a final order granting the CC/Financing Motion
 14   [Doc. No. 118] (the “Final Order”).
 15          The Debtor has paid the expenses set forth in the Initial Budget, including secured real
 16   property taxes which came due in April, 2021, in accordance with the terms of the Interim Order
 17   and Final Order.
 18          On May 19, 2021, the Debtor filed that certain Notice Of Motion And Motion For Entry
 19   Of An Order: (A) Authorizing Debtor To Use Cash Collateral; And (B) Authorizing Debtor To
 20   Obtain Post-Petition Financing From M+D Properties On An Unsecured Basis [Doc. No. 123]

 21   (the “Second CC/Financing Motion”). Pursuant to the Second CC/Financing Motion, the Debtor

 22   sought the entry of a Court order (i) authorizing the Debtor to use cash collateral in accordance

 23   with the Debtor’s proposed operating budget covering the approximately four month period from

 24   May 29, 2021 through and including October 1, 2021 (the “Second Budget”); and (iii)

 25   authorizing the Debtor to obtain post-petition unsecured financing up to $80,000 (the “DIP

 26   Loan”) from the Debtor’s manager, M+D Properties.

 27          On June 25, 2021, the Court entered an order granting the Second CC/Financing Motion

 28



                                                        7
Case 8:21-bk-10525-ES       Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21                   Desc
                             Main Document    Page 8 of 14


  1   in its entirety [Doc. No. 174] (the “Second CC Order”).

  2          The Debtor is paying the expenses set forth in the Second Budget in accordance with the

  3   terms of the Second CC Order.

  4                                                    III.

  5                     COMPLIANCE WITH REPORTING REQUIREMENTS

  6          The Debtor has filed all of the monthly operating reports that have come due to date. The

  7   Debtor believes that it is in substantial compliance with all of its duties under 11 U.S.C. §§ 521,

  8   1106 and 1107, and all applicable guidelines of the Office of the United States Trustee.

  9                                                    IV.

 10                               EMPLOYMENT OF PROFESSIONALS

 11          The Court entered an order approving the Debtor’s application to employ Levene, Neale,
 12   Bender, Yoo & Brill L.L.P. as its bankruptcy counsel on March 31, 2021 [Doc. No. 61].
 13          As noted above, the Court entered an order approving the Debtor’s application to employ
 14   NAI Capital as its real estate broker on July 2, 2021 [Doc. No. 182].
 15          The Debtor does not intend to employ any other professionals at this time. However,
 16   should the foregoing change, the Debtor will promptly file applications to employ such
 17   professionals with the Court.
 18                                                     V.
 19         OTHER INFORMATION REQUIRED BY STATUS CONFERENCE ORDER
 20          A.      Proposed Deadlines For Filing Proofs Of Claim And Objections To Claims.

 21          At the prior Chapter 11 status conference, the Court established July 12, 2021 as the

 22   deadline for creditors to file proofs of claim in the Debtor’s bankruptcy case (“Claims Bar

 23   Date”). On May 7, 2021, the Debtor filed and served a notice of the Claims Bar Date on all

 24   known creditors and parties in interest [Doc. No. 112].

 25          The Debtor anticipates that its plan of reorganization will provide for a deadline by which

 26   objections to claims must be filed and, therefore, requests that the Court not establish a deadline for

 27

 28



                                                        8
Case 8:21-bk-10525-ES        Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21                   Desc
                              Main Document    Page 9 of 14


  1   filing objections to claims at this time. However, if the Court requires that such a deadline be set

  2   now, the Debtor respectfully requests that the deadline be set in January, 2022 or later.

  3          B.      Proposed Deadline For Filing Plan And Disclosure Statement.

  4          On June 25, 2021, the Court entered an order granting the Debtor’s first motion to extend

  5   its plan exclusivity periods [Doc. No. 175]. As reflected in such order, the Debtor’s exclusive

  6   periods to file a plan of reorganization and obtain acceptances thereof have been extended to and

  7   including September 27, 2021 and November 29, 2021, respectively, without prejudice to the

  8   Debtor’s right to seek further extensions of such periods.

  9          Although the Debtor hopes to be in a position to file a plan of reorganization and disclosure

 10   statement within its extended plan filing exclusivity period (i.e., by September 27, 2021), in the

 11   event that the Debtor determines it requires additional time to do so, the Debtor will file a motion

 12   seeking the entry of a Court order further extending the exclusivity periods for the Debtor to file

 13   and solicit a plan of reorganization pursuant to 11 U.S.C. § 1121(d).

 14          Based on the foregoing, the Debtor respectfully requests that the Court not set deadlines for

 15   the filing of a disclosure statement and plan of reorganization at this time, or alternatively, requests

 16   that the Court establish deadlines for doing so no earlier than January 1, 2022.

 17          C.      Significant Unexpired Leases And Executory Contracts.

 18          The Debtor is the lessee under the Ground Lease with its affiliate, The Source at Beach,
 19   LLC. The Ground Lease is for a term of 99 years, with approximately 93 years of such term
 20   remaining, and relates to the real property (the “dirt”) upon which the Hotel has been

 21   constructed. The Ground Lease remains fully effective, and the Debtor intends to assume the

 22   Ground Lease through its bankruptcy case.

 23          The Debtor is not a party to any real property leases other than the Ground Lease.

 24          As reflected in the Schedules, the Debtor is a party to a number of construction related

 25   services agreements as well as a third-party hotel management agreement. It is possible that

 26   some of these agreements have expired by their own terms or have been terminated by the

 27

 28



                                                         9
Case 8:21-bk-10525-ES        Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21             Desc
                              Main Document    Page 10 of 14


  1   counterparties to such agreements but, generally, such agreements have been held in abeyance

  2   since Hotel construction activities ceased in late 2019.

  3   Dated: July 29, 2021                          THE SOURCE HOTEL, LLC

  4

  5

  6                                                 By:
                                                            RON BENDER
  7                                                         JULIET Y. OH
  8                                                         LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
  9                                                         Attorneys for Chapter 11 Debtor and
                                                            Debtor-in-Possession
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                       10
Case 8:21-bk-10525-ES                Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21                                       Desc
                                      Main Document    Page 11 of 14

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document DEBTOR’S SECOND CHAPTER 11 STATUS
      REPORT will be served or was served (a) on the judge in chambers in the form and manner required by
  4   LBR 5005-2(d); and (b) in the manner stated below:
  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On July 29, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  7   receive NEF transmission at the email addresses stated below:

  8            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
  9            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 10             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 11            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 12            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 13            Kyle J Mathews kmathews@sheppardmullin.com
               Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
 14            Ho-El Park hpark@hparklaw.com
               Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
 15            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 16
      2. SERVED BY UNITED STATES MAIL: On July 29, 2021, I served the following persons and/or
 17   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
 20                                                                                    Service List continued on attached page

 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21                                       Desc
                                      Main Document    Page 12 of 14

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on July 29, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
  6   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  7
       July 29, 2021                    Stephanie Reichert                               /s/ Stephanie Reichert
  8    Date                             Type Name                                        Signature

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
           Case 8:21-bk-10525-ES   Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21               Desc
                                    Main Document    Page 13 of 14
The Source Hotel, LLC                Counsel to Evertrust Bank             Nancy S Goldenberg
OUST, Secured, Top 20, RSN           Michael Fletcher, Esq.                United States Trustee (SA)
                                     Frandzel Robins Bloom & Csato, L.C.   411 W Fourth St Ste 7160
                                     1000 Wilshire Boulevard, 19th Floor   Santa Ana, CA 92701-8000
                                     Los Angeles, CA 90017-2427

Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.             Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                    P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                   Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC               Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                          1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                  Compton, CA 90221



Best Quality Painting                Certified Tile                        Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                     629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                    La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                         Nemo & Rami
721 North B Street                  1748 Industrial Way                    1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                  Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                           PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                   26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708             Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                     Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B        17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                   City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC                 Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards      883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                          Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                    Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700        301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                    Pasadena, CA 91101-1807
           Case 8:21-bk-10525-ES   Doc 198 Filed 07/29/21 Entered 07/29/21 13:49:21          Desc
                                    Main Document    Page 14 of 14
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clarita, CA 91381           Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
